Citation Nr: 1743340	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and J.O.


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1972 to February 1973, with subsequent service in the Marine Reserves.  He was mobilized in support of Operation Enduring Freedom/Iraqi Freedom from January 2005 to January 2006

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the record.

The Board remanded this claim in July 2016.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's right knee arthritis is not related to service.  

2.  The Veteran's right knee arthritis is not caused or aggravated by his service-connected right ankle disability.


CONCLUSION OF LAW

The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Direct Service Connection

The Veteran is seeking service connection for right knee arthritis.  The Veteran has reported instability, giving way, and pain in his right knee.  See April 2010 statement.  There are also lay statements from coworkers reporting that the Veteran has experienced leg problems and they witnessed his leg giving way.  See April 2010 buddy statement.  In September 2015, a VA examiner diagnosed degenerative arthritis in the Veteran's right knee.  

He contends his disability is related to a right gastrocnemius strain during active duty.  See June 1993 service treatment records.  He asserts that his knee has bothered him ever since.  See hearing transcript.  


Although he can satisfy the first element - a current disability, and the second element - in-service incurrence, he cannot satisfy the nexus between his in-service incurrence and current disability.  The Board finds service connection is not warranted because there is no nexus to service.  

In a service report of medical history that appears to be from 2006, the Veteran affirmatively denied knee trouble, even while reporting other ailments, such as foot trouble, sinusitis, elbow pain, etc.  This weighs against a continuity of symptomatology since 1993 and from service discharge until now.  

In September 2016, a VA examiner determined the Veteran's right knee disability was less likely as not related to service.  The examiner explained that the strain during active duty in June 1993 was a self-limiting soft tissue disorder that typically lasts days to weeks without residual or long last sequelae.  There was no objective evidence of continuity of care of the right gastrocnemius in his service treatment records or after service.  In addition, there was no pathology to support the fact that his right gastrocnemius strain caused arthritis.  Therefore, the examiner concluded that his in-service right gastrocnemius strain resolved was not related to his current right knee arthritis.  

The examiner also stated:

Additionally, there is no objective evidence in the STR of complaint or treatment for Right and/or Left Knee Osteoarthritis. The Right and/or Left Knee Osteoarthritis condition most often occurs as a chronic process from "wear and tear" and senescence. The Right Gastronemius strain sustained while on active duty military service is resolved without residual and not causally related to the veteran's condition of Right (and/or Left) Knee Osteoarthritis. The current medical literature does not recognize Right Gastronemius strain as a known cause of The Right and/or Left Knee Osteoarthritis. There was no significant Knee injury and no objective evidence of a chronic recurrent knee problem or residual knee pathology documented in STRs or in the years proximal to military service. For this reason, is less likely than not (less than 50 percent probability) that the veteran's present condition of Right and/or Left Knee Osteoarthritis is related to (or aggravated by) an in-service injury, event or illness.
	
Accordingly, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's current right knee disability and his in-service incurrence.  

Secondary Service Connection

The Veteran contends that he had continuous pain in his right knee and service-connected right ankle since the June 1993 injury.  See May 2016 hearing testimony.  

Although he can satisfy the first element - a current disability, and the second element - a service-connected disability, he cannot satisfy the nexus between his service-connected disability and current disability.  The Board finds secondary service connection is not warranted because there is no nexus.  

In September 2016, a VA examiner determined his current arthritis was not proximately due to or the result of the Veteran's service-connected right ankle disability.  His service-connected ankle disability did not cause significant physical deformity, ankylosis, neurologic impairment, or severe gait dysfunction.  Based on this finding, the examiner concluded that the service-connected right ankle disability was not a causative factor of his right knee arthritis.  He again noted that The Right and/or Left Knee Osteoarthritis condition most often occurs as a  chronic process from "wear and tear" and senescence.  The examiner found there was no objective evidence to support that his right knee arthritis is proximately due to or aggravated by his service-connected right ankle disability.  As the examiner had already noted that the service-connected ankle disability did not cause significant physical deformity, ankylosis, neurologic impairment, or severe gait dysfunction, it follows that there would also be no aggravation.  Thus, the examiner found that the Veteran's right knee disability was less likely than not proximately due to or the result of the Veteran's service-connected right ankle disability.  

Accordingly, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's right knee disability and his service-connected right ankle disability.  

The Board notes the September 2016 VA examiner incorrectly stated in one part of the report that the Veteran's current disability was at least as likely as not due to service.  However, it is clear that reading the medical report as a whole, the examiner was providing a negative opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  

Moreover, the Board finds the September 2016 medical opinion, highly probative, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, lay statements and testimony.  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds the evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Rather, a preponderance of the evidence is against the claim.  

To the extent that the Veteran continues to suffer from residuals of the injury of the right gastrocnemius strain in service, the Board already service-connected the Veteran's ankle condition in its July 2016 decision.  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for right knee disability is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


